                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PHILIP J. ARCURI, et al.,

                        Plaintiffs,
                                                            CIVIL ACTION
        v.                                                  NO. 20-5408

COUNTY OF MONTGOMERY, et al.,

                         Defendants.


                                         ORDER

        AND NOW, this 6th day of May 2021, upon consideration of Plaintiff’s Complaint

 (Doc. No. 1), Defendants’ Motion to Dismiss Plaintiff’s Complaint (Doc. No. 23), Plaintiff’s

 Response to the Motion (Doc. No. 26), Defendants’ Reply (Doc. No. 27), and in accordance

 with the Opinion of the Court issued this day, it is ORDERED that Defendants’ Motion to

 Dismiss (Doc. No. 23) is GRANTED as follows:

   1. As to Count I, Defendants Montgomery County and Montgomery County Correctional

      Facility are dismissed as Defendants. Only the Individual Defendants and PrimeCare

      Medical, Inc. remain as Defendants in Count I.

   2. As to Count II, Montgomery County and Montgomery County Correctional Facility are

      dismissed as Defendants. No other Defendants are named in this Count.

   3. As to Count III, naming only PrimeCare Medical, Inc. as a Defendant, this Count remains

      in this case.

   4. As to Count IV, Plaintiffs have agreed to dismissal of this Count and it is Ordered

      DISMISSED.




                                             1
5. As to Count V, Plaintiffs have agreed to dismissal of this Count against Defendants

   Montgomery County and Montgomery County Correctional Facility and it is Ordered

   DISMISSED. Further, as to Count V, the claim against Individual Defendants and

   PrimeCare Medical, Inc. is DISMISSED.

6. Plaintiff is granted leave to file a Second Amended Complaint by June 7, 2021.

                                               BY THE COURT:


                                               /s/ Joel H. Slomsky_____
                                               JOEL H. SLOMSKY, J.




                                          2
